DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 30. An apparatus for wireless communication, comprising:
means for determining (figure 2, 0052 defined as circuitry, processor, software and memory to perform the flow chart in figure 5) that a reduced signaling handover condition has occurred; and 
means for executing (figure 2, 0052 defined as circuitry, processor, software and memory to perform the flow chart in figure 5) a reduced signaling handover from a source base station to a target base station based at least in part on determining that the reduced signaling handover condition has occurred.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 11, 17-19, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roy et al (2020/0314914).
Regarding claims 1, 17, 29 and 30.  Roy teaches a program, memory, and means for a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to (figure 2 – UE comprising processor, memory, etc.): 
determine that a reduced signaling handover condition has occurred (figure 4, 0030-0031 – group cast HO command to a group of UEs with an interval.  All of the UEs of the UE group use the interval in the HO command message to generate a random number and then perform the random access at different times, before transmitting the PRACH preamble to a target eNB.  As a result, different UEs of the UE group perform the random access at different time instances to avoid massive RACH storm thereby improving HO performance.  Figure 5, step 514, 0032 – source eNB groupcast HO command to the group of UEs based on UE locations and mobility patterns of satellites.  0034 - The HO command includes an interval.  Step each UE transmits the PRACH preamble to the target eNB at different times based on the random backoff number.  As a result, different UEs perform the random-access at different times to avoid the RACH storm and thereby improve HO performance.  Note that the UEs and LEO-NTN can coordinate to use a two-step contention free random access (CFRA) or contention based random access (CBRA) for reducing the HO delay to cope with high-speed LEO satellites.  Figure 5, step 531,0035 – skip HO complete if possible); and
 execute a reduced signaling handover from a source base station to a target base station based at least in part on determining that the reduced signaling handover condition has occurred (figure 4, 0030-0031 – group cast HO command to a group of UEs with an interval.  All of the UEs of the UE group use the interval in the HO command message to generate a random number and then perform the random access at different times, before transmitting the PRACH preamble to a target eNB.  As a result, different UEs of the UE group perform the random access at different time instances to avoid massive RACH storm thereby improving HO performance.  Figure 5, step 514, 0032 – source eNB groupcast HO command to the group of UEs based on UE locations and mobility patterns of satellites.  0034 - The HO command includes an interval.  Step each UE transmits the PRACH preamble to the target eNB at different times based on the random backoff number.  As a result, different UEs perform the random-access at different times to avoid the RACH storm and thereby improve HO performance.  Note that the UEs and LEO-NTN can coordinate to use a two-step contention free random access (CFRA) or contention based random access (CBRA) for reducing the HO delay to cope with high-speed LEO satellites.  Figure 5, step 531,0035 – skip HO complete if possible).
Regarding claims 2 and 18.  Roy teaches wherein the one or more processors, to determine that the reduced signaling handover condition has occurred, are configured to: receive at least one of:	
a reduced signaling handover indication, wherein the reduced signaling handover indication is at least one of a group handover indication transmitted to the UE and one or more other UEs or a UE specific handover indication transmitted to the UE  (figure 4, 0030-0031 – group cast HO command to a group of UEs with an interval.  All of the UEs of the UE group use the interval in the HO command message to generate a random number and then perform the random access at different times, before transmitting the PRACH preamble to a target eNB.  As a result, different UEs of the UE group perform the random access at different time instances to avoid massive RACH storm thereby improving HO performance.  Figure 5, step 514, 0032 – source eNB groupcast HO command to the group of UEs based on UE locations and mobility patterns of satellites.  0034 - The HO command includes an interval.  Step each UE transmits the PRACH preamble to the target eNB at different times based on the random backoff number.  As a result, different UEs perform the random-access at different times to avoid the RACH storm and thereby improve HO performance.  Note that the UEs and LEO-NTN can coordinate to use a two-step contention free random access (CFRA) or contention based random access (CBRA) for reducing the HO delay to cope with high-speed LEO satellites.  Figure 5, step 531,0035 – skip HO complete if possible), or
a short paging message for at least one of a change in system information, reduced signaling handover, or context relocation.
Regarding claims 3 and 19.  Roy teaches wherein the one or more processors, to determine that the reduced signaling handover condition has occurred, are configured to: determine that the reduced signaling handover condition has occurred based at least in part on at least one of a position of a satellite used to transmit communications between the UE and the source base station or a timer associated with the satellite (Figure 5, step 514, 0032 – source eNB groupcast HO command to the group of UEs based on UE locations and mobility patterns of satellites).
Regarding claims 11 and 25.  Roy teaches wherein the one or more processors are further configured to:
monitor for downlink communications from the target base station based at least in part on the reduced signaling handover (Figure 5, step 514, 0032 – source eNB groupcast HO command to the group of UEs based on UE locations and mobility patterns of satellites.  0034 - The HO command includes an interval.  Step each UE transmits the PRACH preamble to the target eNB at different times based on the random backoff number.  As a result, different UEs perform the random-access at different times to avoid the RACH storm and thereby improve HO performance.  Next, the UEs monitor downlink from the target eNB and receive a downlink communication from the target eNB (step 524) without sending a message to the target eNB to indicate that the reduced signaling handover is complete (step 531 – Skip HO complete if possible).  Note that the UEs and LEO-NTN can coordinate to use a two-step contention free random access (CFRA) or contention based random access (CBRA) for reducing the HO delay to cope with high-speed LEO satellites.  Figure 5, step 531,0035 – skip HO complete if possible); and
receive a downlink communication from the target base station without sending a message to the target base station to indicate that the reduced signaling handover is complete (Figure 5, step 514, 0032 – source eNB groupcast HO command to the group of UEs based on UE locations and mobility patterns of satellites.  0034 - The HO command includes an interval.  Step each UE transmits the PRACH preamble to the target eNB at different times based on the random backoff number.  As a result, different UEs perform the random-access at different times to avoid the RACH storm and thereby improve HO performance.  Next, the UEs monitor downlink from the target eNB and receive a downlink communication from the target eNB (step 524) without sending a message to the target eNB to indicate that the reduced signaling handover is complete (step 531 – Skip HO complete if possible).  Note that the UEs and LEO-NTN can coordinate to use a two-step contention free random access (CFRA) or contention based random access (CBRA) for reducing the HO delay to cope with high-speed LEO satellites.  Figure 5, step 531,0035 – skip HO complete if possible).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 4, 12, 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Narasimha et al (2017/0289864).
Regarding claims 4 and 20.  Roy teaches wherein the one or more processors, to execute the reduced signaling handover from the source base station to the target base station, are configured to execute a handover from the source base station to the target base station without transmitting a radio resource control reconfiguration complete message to indicate that the handover is complete (Figure 5, step 531,0035 – skip HO complete if possible), and wherein the one or more processors are further configured to: 
transmit a random access preamble to the target base station (figure 5, step 523 – each UE transmits the PRACH preamble to the target eNB); and
Roy does not teach receive, from the target base station, a random access response that provides a handover complete acknowledgement.
	Narasimha teaches standard HO procedures wherein UE sends random access to a target eNB.  Thereafter the target eNB sends a random access response to indicate HO complete to the UE(s) (figure 3, 0036 – conventional HO procedures).  Narasimha further teaches the conventional HO as depicted in figure 3 can be applied to group handoffs (figure 4, 0043-0044).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to have the target eNB send a RAR (e.g., Random Access Response) to the UEs as taught by Narasimha in order to notify HO is complete thereby reducing HO latency (Narasimha at 0038).
Regarding claims 12 and 26.  Roy teaches wherein the one or more processors are further configured to transmit a random access preamble to the target base station figure 5, step 523 – each UE transmits the PRACH preamble to the target eNB), and wherein the one or more processors, to receive the downlink communication from the target base station, are configured to:
Roy does not teach receive, from the target base station, a random access response indicating that the reduced signaling handover is complete.
Narasimha teaches standard HO procedures wherein UE sends random access to a target eNB.  Thereafter the target eNB sends a random access response to indicate HO complete to the UE(s) (figure 3, 0036 – conventional HO procedures).  Narasimha further teaches the conventional HO as depicted in figure 3 can be applied to group handoffs (figure 4, 0043-0044).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to have the target eNB send a RAR (e.g., Random Access Response) to the UEs as taught by Narasimha in order to notify HO is complete thereby reducing HO latency (Narasimha at 0038).
3.	Claims 6, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Xu et al (2022/0312291).
Regarding claims 6 and 22.  Roy does not teach wherein the one or more processors, to execute the reduced signaling handover from the source base station to the target base station, are configured to:
enter a radio resource control inactive state based at least in part on determining that the reduced signaling handover condition has occurred; and
resume, after entering the radio resource control inactive state, a radio resource control connected state in connection with the target base station.
	Xu teaches in 5G NR, three radio resource control (RRC) states of a UE are defined, which include an idle state, an inactive state, and a connected state.  Th idle state and the inactive state are similar and differ in that in the inactive state, a UE context, a non-access stratum (NAS) connection, and the NG interface connection are retained in the UE, a eNB, and a core network.  A UE in the inactive state enters the connected state through an RRC connection resume procedure (0004, 0042).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to include an RRC connection resume procedure as taught by Xu in order to enable a UE in the inactive state to enter a connected state thereby speeding up handovers.
Regarding claim 8.  Roy does not teach wherein the one or more processors, to execute the reduced signaling handover from the source base station to the target base station, are configured to:
execute the reduced signaling handover from the source base station to the target base station based at least in part on a handover configuration for the target base station included in a pre-configured handover command. 
Xu teaches in 5G NR, three radio resource control (RRC) states of a UE are defined, which include an idle state, an inactive state, and a connected state.  Th idle state and the inactive state are similar and differ in that in the inactive state, a UE context, a non-access stratum (NAS) connection, and the NG interface connection are retained in the UE, a eNB, and a core network.  A UE in the inactive state enters the connected state through an RRC connection resume procedure (0004, 0042).  Xu teaches when the UE is outside the coverage, the configuration information for cell reselection may be pre-configured in the UE (0099).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to include pre-configured HO information at the UE side as taught by Xu in order to enable the UE to reselect a target cell based upon pre-configured HO information.
4.	Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Chen et al (2019/0223073).
Regarding claims 7 and 23.  Roy does not teach wherein the one or more processors, to execute the reduced signaling handover from the source base station to the target base station, are configured to:
perform a radio resource control re-establishment procedure to establish a connection with the target base station based at least in part on determining that the reduced signaling handover condition has occurred.
	Chen teaches conditional HO procedures (e.g., reduced signaling HO condition) (title, abstract).  In response to CHO failure, the UE may directly perform an RRC Re-establishment procedure (figure 18, 0181-0185, figure 19, 0186-0190).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to include an RRC connection Re-establishment procedure as taught by Chen in order to enable a UE to select (e.g., re-establish) another connection having the next highest priority.
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Rastegardoost et al (2020/0296635).
Regarding claim 9.  Roy does not teach wherein the one or more processors, to execute the reduced signaling handover from the source base station to the target base station, are configured to:
determine a timing advance associated with the target base station.
Rastegardoost teaches the target eNB may transmit a random access response (RAR) to the UE, indicating one or more UL grants and/or Timing Advance (TA) value.  The UE may synchronize (e.g., in the UL direction based on the TA value) to the target eNB (0363, 0401, 0411).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to have the target eNB transmit a Timing Advance (TA) to the UE as taught by Rastegardoost in order to enable the UE to synchronize to the target eNB in the UL direction based on the TA value.
6.	Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Kawasaki (2022/0256418).
Regarding claims 10 and 24.  Roy does not teach wherein the one or more processors are further configured to:
transmit, to the target base station, a contention free random access preamble as an indication that the reduced signaling handover is complete.
Kawasaki teaches assigning a contention-free preamble to the UE which is transmitted from the source eNB to the UE.  Thus when receiving the preamble transmitted from the UE, the target eNB can immediately specify the UE as the transmission source of the preamble, and subsequent HO is complete (0019).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to assign a contention-free access preamble to the UE as taught by Kawasaki in order to enable the target eNB immediately specify the UE as the transmission source and subsequent HO is completed.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Chen et al (2022/0312283).
Regarding claim 13.  Roy does not teach wherein the one or more processors, to monitor for downlink communications from the target base station, are configured to:
monitor for downlink communications from the target base station upon expiration of a timer associated with the reduced signaling handover.
Chen teaches the HO command may include a prohibit timer.  While the prohibit timer is running, the UE may not perform HO procedure except receiving the network command to trigger the HO command.  Otherwise, the UE may be allowed to preform the HO procedure when the prohibit timer expires (0070, 0072).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to use a timer value as taught by Chen in order prohibit the UE from performing HO procedure until the timer expires.
8.	Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Sunell et al (2020/0120560).
Regarding claims 14 and 27.  Roy does not teach wherein the one or more processors are further configured to: 
receive an uplink grant from the target base station for a radio resource control reconfiguration complete message to indicate that the reduced signaling handover is complete; and
transmit, to the target base station, the radio resource control reconfiguration complete message to indicate that the reduced signaling handover is complete using the uplink grant.
	Sunell teaches assigning UL grant(s) to the UE for performing handover procedure.  As part of the handover procedure the UE will transmit HO complete message in the granted UL resource (0004).  UL grants for the target eNB (for transmission of the HO complete message) are included in the HO command message that is sent to the UE in the source cell (0012, 0035).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to assign uplink grant(s) to the UE as taught by Sunell in order enable the UE to notify the target eNB that handover is complete in the granted unlink.
9.	Claims 15, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Bontu et al (2015/0105084).
Regarding claims 15 and 28.  Roy does not teach wherein the one or more processors are further configured to:
determine that no uplink grant has been received from the target base station within a time limit from completion of the reduced signaling handover or that synchronization with the target base station has been lost in terms of at least one of a time or frequency compensation requirement; and
transmit, to the target base station and based at least in part on determining that no uplink grant has been received or that synchronization with the target base station has been lost, a request signal for an uplink grant for a radio resource control reconfiguration complete message to indicate that the reduced signaling handover is complete, using at least one of a physical uplink control channel resource or a random access process.
Bontu teaches sending HO request to target eNB wherein the request includes uplink grant for the UE to send a reconfiguration complete message (0019-0020).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy to request an uplink grant as taught by Bontu in order enable the UE to notify the target eNB that reconfiguration is complete.
Regarding claim 16.  Roy does not teach wherein the one or more processors are further configured to:
derive a contention free physical random access channel resource based at least in part on an indication received from the source base station; and
transmit, to the target base station, a message to indicate that the reduced signaling handover is complete, using the contention free physical random access channel resource.
Bontu teaches sending HO request to target eNB wherein the request includes uplink grant for the UE to send a reconfiguration complete message (0019-0020).  Bontu teaches sending an indicator to the UE enabling the UE to derive/determine preamble and other parameters (0121), uplink grant (0124) for sending RRC connection reconfiguration complete.  When the UE has successfully accessed the target cell or has obtained a pointer to the UL grant, the UE may then send the RRC Connection Reconfiguration Complete message (C-RNTI) to confirm HO to the target eNB (0129).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy send an indicator to the UE as taught by Bontu in order enable the UE to notify the target eNB that reconfiguration is complete.
Allowable Subject Matter
10. 	Claims 5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2022/0038975) Da Silva et al teaches transmit to the target eNB, a contention free random access preamble wherein the UE may derive/determine a contention free physical random access channel based on an indication.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646